

115 HRES 328 IH: Commemorating the 50th anniversary of the reunification of Jerusalem, and for other purposes.
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 328IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Suozzi (for himself and Mr. Francis Rooney of Florida) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 50th anniversary of the reunification of Jerusalem, and for other purposes. 
Whereas June 2017 marks the 50th anniversary of the Six Day War and the reunification of Jerusalem; Whereas Jerusalem has been the focal point of Jewish religious devotion and the site of a continuous Jewish presence for over three millennia, with a Jewish majority since at least 1896; 
Whereas Jerusalem is also a holy city for the Christian and Muslim faiths; Whereas from 1948 to 1967 Jerusalem was a divided city, and Israeli citizens of all faiths as well as Jews of all nationalities were denied access to holy sites in eastern Jerusalem, including the Old City, in which the Western Wall is located; 
Whereas since 1967, the rights of all faiths have been respected, and people of all faiths have been permitted to visit their holy sites; Whereas Israel has continued to be one of America’s closest and most reliable allies; and 
Whereas it is the long-standing policy of the United States to see a durable and sustainable peace agreement between Israel and the Palestinians resulting in two states: a Jewish, democratic state living side by side next to a demilitarized Palestinian state in peace and security: Now, therefore, be it That the House of Representatives— 
(1)recognizes the 50th anniversary of the reunification of Jerusalem; (2)re-affirms its support for Israel’s commitment to religious freedom and protection of holy sites in Jerusalem; 
(3)continues to support strengthening the mutually beneficial American-Israeli alliance; (4)commends Egypt and Jordan, former combatant states of the Six Day War, who in subsequent years had the wisdom and courage to embrace a vision of peace and coexistence with Israel and have continued to respect their respective peace agreements; and 
(5)urges all parties in the Middle East to rededicate themselves to finding a sustainable solution to the Israeli-Palestinian conflict that results in two states living side by side in peace and security. 